Citation Nr: 9900237	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Joseph E. Ford, Attorney



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active service in the Army from August 1980 
to January 1989, when he was medically discharged due to 
hearing loss which rendered him physically unfit to carry out 
military duties.  This case, and in particular the issue 
listed on the title page, has had a complicated procedural 
background that will be discussed in greater detail below.  
The case is from pertinent decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

The instant issue originally came before the Board of 
Veterans Appeals (Board) on appeal of RO decisions of 1989 
which denied service connection for tinnitus and which denied 
a compensable evaluation for the appellants bilateral 
hearing loss.  Subsequent to the Board remand of June 1990, 
the appellant was granted service connection for tinnitus.  
The Board was notified by the RO that the appeal had been 
allowed in the field; thus the case was administratively 
closed in the Boards records.  However, the appellants 
claim for an increased (compensable) evaluation for his 
bilateral hearing loss was again denied as part of the remand 
development.  He was notified that he could withdraw the 
appeal, but if not appellate processing would proceed.  The 
record reveals that no further development was taken on the 
instant issue at that time.  As such, no final decision on 
the appeal from the 1989 rating action is of record as to the 
instant issue.

Subsequently, the appellant filed a claim for service 
connection for knee pathology.  In April 1998, the issue of 
service connection for a right knee disorder was before the 
Board.  That issue was remanded for further development.  In 
that document, the foregoing procedural history with 
reference to the increased rating issue was set out.  

While in remand status, the issue of service connection for a 
right knee disorder was granted, thus satisfying the appeal 
as to that issue.  A supplemental statement of the case on 
the instant issue was promulgated and the case was returned 
to the Board for further appellate review.

Review of the record, however, reveals that the rating 
decision of October 1990 was used as the basis of the July 
1998 SSOC; this decision relied on the results of the 
September 1990 audiometric testing of the appellant.  The 
evidence of record does not contain any more current 
information concerning the severity of the appellants 
bilateral hearing loss.  As the appeal has remained open for 
the duration, contemporaneous medical testing is in order, as 
noted below.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Board deems the clinical evidence currently 
on file to be inadequate for adjudicating this claim.  In 
such cases, remand for additional examination is the 
appropriate remedy.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The appellant should be accorded a VA 
audiometric examination to determine the 
current severity of his bilateral hearing 
loss.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests should be conducted and 
all pertinent clinical findings should be 
set forth in detail.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) disability 
evaluation for bilateral hearing loss.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion; either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
